Citation Nr: 0304595	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for right elbow 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service with the Air Force from August 
1979 to August 1981.  He also had active service with the 
Kansas Air National Guard from December 1983 to June 1984, 
and from August 9 to August 12, 1990.  In addition, the 
veteran had numerous short periods of inactive duty training 
during the period from 1981 through 1993.  Finally, the 
veteran also had civil service employment with the Kansas Air 
National Guard from August 18, 1981, through October 17, 
1993; however, that employment does not count as qualifying 
service for the purpose of establishing entitlement to 
Department of Veterans Affairs (VA) benefits.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1994 rating decision of the 
St. Petersburg, Florida, regional office (RO), which denied 
entitlement to the requested benefits.  It was previously 
before the Board in June 1997, but was remanded for further 
evidentiary development.  The appeal was returned to the 
Board in December 2000, but was again remanded in order to 
ensure that the requirements of the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA) had been met.  The Board 
requested additional development in April 2002, which was 
accomplished internally.  The requested development has been 
completed, and the matter has been returned to the Board for 
further review.

The issues of entitlement to service connection for a right 
shoulder disability, entitlement to service connection for a 
back disability, entitlement to service connection for a 
bilateral foot disability, entitlement to service connection 
for a right knee disability, and entitlement to service 
connection for bilateral hearing loss were addressed in a 
separate April 2002 Board decision, and are no longer before 
the Board.




FINDINGS OF FACT

1.  There is no current medical evidence or diagnosis of 
carpal tunnel syndrome.  

2.  The veteran sustained a muscle strain of the right 
forearm during service in 1979; this injury resolved within 
two weeks without apparent residual.  

3.  Right elbow neuropathy was first treated and diagnosed in 
1992, approximately 13 years after the veteran's initial 
injury and period of service, eight years after his second 
period of active duty, and more than one year after the 
veteran's final three day period of active service in August 
1990.

4.  There is no competent medical opinion that relates the 
veteran's right elbow neuropathy to the 1979 injury during 
service, or to any other injury or event during either the 
veteran's periods of active service, or his multiple periods 
of inactive duty training.  

5.  The evidence does not show that any preexisting right 
elbow neuropathy permanently increased in severity either 
during active service, or during inactive duty for training.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 
& Supp. 2002).  

2.  Right elbow neuropathy was not incurred in or aggravated 
by active duty, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1151 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome and right ulnar 
neuropathy.  He argues that these disabilities either began 
as a result of an injury sustained while moving a copying 
machine on active duty, or as a result of performing other 
duties during active duty or during inactive duty for 
training.  In the alternative, the veteran believes that he 
had preexisting disabilities that were aggravated on active 
duty or inactive duty for training.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The RO contacted the veteran by letter following the December 
1994 rating decision which initially denied entitlement to 
service connection for the disabilities on appeal, and 
provided him with a copy of the rating decision, as well as 
information regarding his right to appeal.  The June 1995 
statement of the case provided the veteran with the laws and 
regulations governing the establishment of service 
connection.  A supplemental statement of the case was issued 
in November 1997, which explained the basis for the continued 
denial of the veteran's claims.  An additional supplemental 
statement of the case was issued in January 1998, which 
included further discussion regarding the veteran's claims 
and his various periods of active duty in the National Guard.  
The December 2000 remand requested that the claims folder be 
reviewed, and that the RO ensure that all new notification 
and development procedures contained in the VCAA were fully 
complied with and satisfied.  Afterwards, an April 2000 
supplemental statement of the case again provided the veteran 
with the pertinent laws and regulations, and analyzed in some 
detail the possibility of relationships between the veteran's 
various periods of active duty and active duty for training 
in the National Guard, and his claimed disabilities.  A May 
2001 letter informed the veteran of the changes made by the 
VCAA, as well as the duties of the VA to notify and assist, 
what the evidence must show to establish service connection, 
and the veteran's role in obtaining this evidence.  In August 
2002, the Board contacted the veteran, and requested that he 
identify all sources of treatment for his claimed 
disabilities since 1977.  The Board concludes that the 
discussions of the letters, the statement of the case, and 
the supplemental statement of the case sent to the veteran 
informed him of the manner of evidence required to prevail in 
his claim, and that the VA's notification requirements have 
been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  The RO has 
requested the veteran's service medical records from both 
active duty and the National Guard, and they appear to have 
been received and to be complete.  The RO has also requested 
his personnel records on several occasions in order to 
determine the exact dates of his periods of active duty and 
active duty for training, and the relevant documents have 
been obtained.  The Board notes that the veteran has been 
contacted by the RO on multiple occasions in order to obtain 
information regarding medical treatment he has received for 
his claimed disabilities.  The RO has obtained all medical 
records identified by the veteran, and associated them with 
the claims folder.  The veteran was afforded a VA examination 
of his claimed disabilities in September 1997.  He was 
contacted in April 1999 to determine whether or not he 
desired a hearing.  The Board further notes that much of the 
development in this case was completed following the June 
1997 and December 2000 remands.  Additional medical records 
were received from the veteran in September 2002.  Finally, 
the Board arranged for the veteran to be afforded an 
additional VA examination and to obtain a medical opinion 
concerning the veteran's claimed disabilities in October 
2002. 

The Board finds that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence VA would 
obtain.  Therefore, the Board finds that a remand would serve 
no useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

Service connection may still be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be established if 
the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
U.S. Vet. App. No. 94-503 (November 5, 1997).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

The service medical records show that veteran's July 1979 
entrance examination was negative for carpal tunnel syndrome 
and ulnar neuropathy of the right arm.  Although the veteran 
answered "yes" to a history of painful or trick shoulder or 
elbow on a Report of Medical History obtained at that time, 
the comments stated that this referred to a fracture of the 
left clavicle, and added that the veteran did not have any 
shoulder or elbow problems.  

Service medical records dated October 18, 1979, show that the 
veteran injured his right forearm while lifting a copy 
machine.  He complained of pain in the right forearm, and the 
diagnosis was a muscle sprain of the right forearm.  
Additional October 18, 1979, records state that the veteran 
had full range of motion of the right wrist and hand without 
apparent swelling or discoloration.  He had pain with 
extension of the right wrist, and complaints of a cramping 
sensation with flexion.  The veteran was to be treated with 
continued use of a sling, ice for two days, then whirlpool 
treatment, with a goal of restoration of painless range of 
motion.  By October 30, the veteran reported very little 
discomfort except for tightness in the flexor surface of the 
right forearm.  Grip strength was normal, and the veteran had 
full range of motion.  As the physical therapy goals were 
considered to have been achieved, the veteran was discharged 
from therapy.  

The remainder of the veteran's service medical records are 
negative for evidence of either carpal tunnel syndrome or 
right ulnar neuropathy.  The April 1981 discharge examination 
states that the upper extremities were normal, and the Report 
of Medical History obtained at this time showed that the 
veteran answered "no" to a history of painful or trick 
shoulder or elbow.  

A December 1984 periodic examination for the Air National 
Guard states that the veteran's upper extremities were 
normal, and a Report of Medical History obtained at this time 
was negative for carpal tunnel syndrome or right ulnar 
neuropathy.  A November 1988 periodic examination and Report 
of Medical History had similar findings.  

At a September 1992 periodic examination for the Air National 
Guard, the veteran's upper extremities were abnormal.  The 
diagnoses included right carpal tunnel syndrome.  A Report of 
Medical History obtained in October 1992 stated that the 
veteran was being treated for right carpal tunnel syndrome 
with pain medication and splinting.  Treatment had begun on 
October 1, 1992.  

Private medical records dated October 6, 1992, state that the 
veteran continued to have some right shoulder pain, which was 
now beginning to radiate down the entire right upper 
extremity to the palm of the hand.  He reported occasional 
numbness of the thumb and index finger for about two weeks or 
so, which had not previously been a problem.  The symptoms 
seemed to be constant, and were not necessarily relieved or 
aggravated by any type of activity.  On examination, the 
veteran had a mildly positive Tinel's and Phalen's tests on 
the right wrist.  No other significant abnormality of the 
upper extremity was noted with the exception of some pain 
with range of motion of the right shoulder on the extremes.  
The impression was possible early carpal tunnel syndrome.  
The veteran was provided with a splint, and told not to have 
repetitive use of the right hand for the next three weeks.  
Additional records indicate that the veteran was cleared to 
use a keyboard after three weeks.  

Treatment records from the reserves dated November 1992 note 
that the veteran had been evaluated by an orthopedist, but 
that there had been no change.  A November 1992 Physical 
Profile report includes right carpal tunnel syndrome as a 
defect.  

Additional November 1992 private records state that this was 
the first office visit for the veteran.  His recent problems 
included possible carpal tunnel syndrome of the right wrist.  
The veteran had a history of good health his entire life, 
although there had been an injury to the right shoulder 
approximately two years earlier.  He did not have any other 
known trauma.  Following the examination, the examiner opined 
that it was possible the veteran had developed some 
peripheral neuropathy, or that there was some sort of 
systemic illness causing his problems.  

The veteran underwent a private neurological examination in 
December 1992.  Following the examination, the doctor opined 
that he was finding no clear objective evidence for 
neurological disease.  The doctor added that there might be 
an ulnar compressive lesion on the right, but that there was 
no evidence for a carpal tunnel syndrome.  

A December 1992 nerve conduction study noted what seemed to 
be clear ulnar entrapment at the right elbow.

The veteran underwent surgery for ulnar nerve transportation 
in late January 1993.  Follow up records from February 1993 
note that he had redeveloped sensation in his hand, and that 
his distal sensation was improved.  

March 1993 records show that the veteran had undergone nerve 
conduction and electromyography, which had been normal except 
for right ulnar entrapment at the elbow.  The veteran was now 
six weeks post ulnar nerve surgery in his right arm, with 
full range of motion of the right wrist and elbow.  His ulnar 
nerve symptoms had resolved since surgery. 

In a May 1993 letter, the veteran's private doctor related 
the history of the veteran's disability to the Air National 
Guard.  The veteran was noted to have received treatment for 
persistent right shoulder pain, which by October 1992 was 
radiating down the right upper extremity to the palm of the 
hand.  An electromyography and nerve conduction studies 
revealed a definite right ulnar neuropathy, and the veteran 
underwent a right ulnar nerve transportation on January 1993.  
The veteran appeared to recover from his surgery with 
resolution of his ulnar nerve symptoms.  These symptoms were 
completely resolved at the time of the veteran's last visit 
in March 1993.  This doctor added that he had not treated the 
veteran for carpal tunnel syndrome.  

A Medical Board Report was issued in August 1993.  This 
stated that after consideration of clinical records, 
laboratory findings, and physical examinations, the Medical 
Board established that the veteran's diagnoses included ulnar 
neuropathy and carpal tunnel syndrome.  The Medical Board 
added that neither of these disabilities were incurred while 
entitled to basic pay.  It added that these disabilities 
existed prior to service, and were not permanently aggravated 
by service.  

Private medical records from February 1996 note the veteran's 
previous history of right ulnar neuropathy and the 1993 
surgery.  The history stated that the veteran's initial 
symptoms had not been the result of any injury, but were of 
insidious onset.  Following the surgery, the veteran had 
reportedly done well until February 1995, when he developed 
the insidious onset of intermittent hypoesthesias, 
paraesthesias, and extreme sensitivity of the ulnar nerve 
deep to the skin just anterior of the medial epicondyle.  The 
veteran reported a perceived loss of strength, as well as 
some loss of sensibility in the ring and small finger.  
Following examination, the impression was status post ulnar 
nerve transposition, subcutaneous type, with a one year 
history of progressive irritability focally about the ulnar 
nerve.  The examiner opined that the nerve was at risk in the 
present location, and that a submuscular transposition should 
be considered.  

Additional March 1996 records indicate that the veteran 
underwent surgery due to right ulnar neuropathy/neuritis of 
the ulnar nerve.  A right ulnar nerve neurolysis with 
submuscular transposition of the right ulnar nerve was 
performed.  

April 1996 records show that the veteran was complaining of 
pain and decreased sensation in the right ulnar nerve 
distribution.  He was noted to have had surgery for this 
problem in 1993, but it had returned in February 1996, with 
additional ulnar nerve surgery in March 1996.  

The veteran was afforded a VA orthopedic examination in 
September 1997.  His primary complaint was pain in his right 
elbow which began in 1979 during service.  This pain 
initially began after lifting a copying machine.  Testing in 
1991 revealed a tardy ulnar nerve palsy, and he underwent 
surgery in 1993.  Continued pain required a second surgery in 
1996.  Currently, the veteran complained of continued 
numbness in the ring and little fingers of his right hand.  
If he performed any rapid repetitious movements he 
experienced pain along the ulnar border of his right forearm.  
He had no complaints of weakness of the grip of his right 
hand.  In addition, the veteran gave a history of pain in the 
dorsum of his right forearm and stated that he noted some 
weakness of the grip in his right hand.  He was diagnosed 
with carpal tunnel syndrome, but did not receive any 
treatment for this condition.  At the present time, he still 
complained that any prolonged gripping would result in an 
aching pain on the dorsum of his right hand.  On examination, 
the examiner found no tenderness about the volar or dorsal 
aspect of the wrist.  The Phalen sign was negative, and there 
was no evidence of a Tinel sign over the median or ulnar 
nerve.  All of the symptoms related to the alleged carpal 
tunnel syndrome were on the dorsum of the right forearm, 
which were inconsistent with carpal tunnel syndrome.  The 
diagnoses included status post operative ulnar nerve 
transplant, right elbow.  The examiner opined that this was a 
nervous disorder, and recommended that the veteran be 
examined by a psychologist.  

Private medical records dated from July 1998 to February 2001 
show that the veteran continued to be seen for chronic ulnar 
neuralgia.  A September 2002 letter from the veteran's 
private doctor stated that he treated the veteran on a 
monthly basis for the neuralgia as well as other problems, 
and that continued treatment would be required.  

The veteran underwent a VA examination of his ulnar 
neuropathy in October 2002.  The claims folder was reviewed 
by the examiner.  The veteran denied having carpal tunnel 
syndrome.  He stated that he injured his ulnar nerve in 1979 
while lifting a copying machine.  The examiner said that it 
was very difficult to verify if this was the onset, and noted 
1992 records reported that September 1992 was the date of 
onset.  The examiner added that October 1979 records showed 
that the veteran was treated for right forearm strain, but 
that his complaints appeared to be directly related to a 
trauma in the distal forearm and not the elbow.  There were 
no complaints consistent with ulnar neuropathy the following 
year.  Again, the examiner noted that the histories of the 
various physicians who evaluated the veteran in the 1990s 
related the onset of the symptoms to the early 1990s.  
Currently, the veteran reported intermittent shooting shock-
like sensations in the right arm whenever he used the elbow 
or flexed the fourth or fifth digits of the hand.  There was 
also constant numbness on the fourth and fifth digits of the 
hand.  Following the examination, the diagnosis was 
intermittent ulnar impingement.  This was felt to be the 
result of mechanical impingement.  He did not have chronic 
ulnar neuropathy, although there was some mild sensory 
deficit.  There was no evidence of carpal tunnel syndrome or 
any other neurological disabilities.  The examiner opined 
that he was unable to relate the ulnar neuropathy to the 
forearm injury in active service, as it was difficult to 
imagine the mechanism for a distal forearm injury resulting 
in ulnar nerve damage in the groove of the elbow.  The onset 
of the symptoms did seem to be within the time frame that the 
veteran was in the National Guard, but the examiner said that 
he was unable to elicit any specific event to which this 
could be related.  The examiner added that it was entirely 
possible that the veteran's condition was aggravated by this 
service, but did not elaborate.

Carpal Tunnel Syndrome

The Board finds that entitlement to service connection for 
carpal tunnel syndrome of the right arm is not warranted.  
The evidence does not show that the veteran currently has 
this disability.  

The September 1992 periodic examination included a diagnosis 
of right carpal tunnel syndrome, as did an October 1992 
Report of Medical History.  A private October 1992 
examination included an impression of possible carpal tunnel 
syndrome, and November 1992 records note that the veteran's 
recent problems had included possible carpal tunnel syndrome.  
Finally, the August 1993 Medical Board Report included a 
diagnosis of carpal tunnel syndrome.  However, although there 
are extensive medical records regarding treatment for the 
veteran's right arm complaints dated subsequent to August 
1993, there is no additional diagnosis of carpal tunnel 
syndrome.  The September 1997 VA examination specifically 
stated that the veteran's complaints were inconsistent with 
carpal tunnel syndrome, and did not include a diagnosis of 
this disability.  The October 2002 VA examination also found 
that there was no evidence of carpal tunnel syndrome.  The 
veteran denied having carpal tunnel syndrome at the October 
2002 examination.  The Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  As the evidence does not show that the veteran 
currently has carpal tunnel syndrome, service connection for 
this disability may not be established.  

Right Elbow Neuropathy

The service medical records show that the veteran was treated 
for an injury to the right forearm in October 1979.  However, 
the diagnosis was a muscle strain, and no involvement of the 
ulnar nerve was noted during service.  The veteran's symptoms 
resolved within two weeks, and there is no evidence of any 
further complaints or treatment during the remainder of the 
veteran's initial period of active service.  There is no 
evidence of ulnar neuropathy during the veteran's other two 
periods of active service.  Therefore, the evidence does not 
show that a chronic disability of the ulnar nerve existed 
prior to discharge from active service.  The medical records 
are also completely negative for evidence of an injury to the 
veteran's right arm during his numerous short periods of 
inactive duty training.  The October 2002 VA medical opinion 
notes that the veteran's neuropathy appears to have had its 
onset during the same time frame in which the veteran was in 
the National Guard, but the examiner also noted that he was 
unable to elicit any specific event to which this could be 
attributed.  The Board finds that this suggestion of a 
possible relationship is outweighed by the contemporaneous 
findings of the August 1993 Medical Board Report, which 
stated that the veteran's ulnar neuropathy existed prior to 
service.  Therefore, the evidence does not show that the 
veteran developed chronic right elbow neuropathy during 
either active service or inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131.  

In addition, the Board notes that as there was no treatment 
between 1979 and 1992 for any disability of the veteran's 
right forearm, and as all examinations conducted during this 
period showed a normal right arm, continuity of 
symptomatology between the 1979 injury and the current 
disability is not established.  Furthermore, there is no 
competent medical opinion that shows a relationship between 
the veteran's current symptoms and the injury sustained in 
1979.  The Board notes that the medical history recorded at 
the September 1997 VA medical examination states that the 
veteran's right elbow pain began at the time of the 1979 
injury.  This history was apparently obtained directly from 
the veteran, and the examiner did not render an opinion 
expressly relating the veteran's right arm symptoms to the 
1979 injury.  In fact, the examiner suggested that the 
veteran's symptoms were caused by psychological factors.  
Bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Furthermore, this history is 
contradicted by the other medical evidence.  The same history 
was repeated by the veteran to the October 2002 examiner, but 
this examiner specifically stated that he was unable to 
relate the injury in service to the veteran's current ulnar 
neuropathy.  February 1996 private medical records state that 
the veteran's 1993 symptoms had not been the result of any 
injury, but were of insidious onset.  The Board notes the 
veteran's genuine belief that the injury he sustained in 1979 
has resulted in his ulnar neuropathy, but he is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In the absence of any continuity 
of symptomatology between active service and the development 
of the veteran's disability, and in the absence of any 
competent medical opinion relating the veteran's current 
disability to active service, the Board must conclude that 
right elbow neuropathy was not incurred due to active 
service.  38 C.F.R. § 3.303.  

In the alternative, the veteran has contended that his right 
elbow neuropathy was aggravated by either his active duty 
from December 1983 to June 1984 or in August 1990, or by his 
many periods of inactive duty for training between 1981 and 
1993.  The Board finds that these contentions are not 
supported by the evidence.  At this juncture, the Board must 
note again that while the veteran had civil service 
employment with the Kansas Air National Guard from 1981 to 
October 1993, his civilian duties related to this employment 
may not be considered in determining whether or not any 
disability was aggravated by inactive duty.  

The evidence is completely negative for any indication of an 
injury to the veteran's right arm or for any right arm 
complaints during inactive duty training between 1981 and 
September 1992.  His symptoms were first noted in September 
1992, but there is no medical opinion that states these were 
the result of aggravation of a preexisting disability by his 
inactive training duties.  In fact, the August 1993 Medical 
Board opined that the veteran's disability was not aggravated 
during service.  This opinion has never been expressly 
contradicted.  The Board notes that the October 2002 VA 
examination states that it was "entirely possible" that the 
veteran's condition was aggravated by service.  Since this 
opinion merely raises on the possibility of a relationship, 
it is inconclusive, and it does not expressly state that the 
veteran's right elbow neuropathy was aggravated by either 
active or inactive service.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) and Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  Therefore, the October 2002 opinion does not serve 
to establish that the veteran's disability was aggravated.  
Again, the Board notes the veteran's belief that his 
disability was aggravated by some form of service, but he is 
not qualified to express this opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds that 
the conclusions of the August 1993 Medical Board outweigh the 
inconclusive opinion of the October 2002 VA examiner.  There 
is not an approximate balance of the positive and negative 
evidence in this case, and entitlement to service connection 
for right elbow neuropathy is not warranted.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.306(a).  


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied. 

Entitlement to service connection for right elbow neuropathy 
is denied. 



	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

